 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                           CASE NO. 1:14-CR-00113-DAD

11                                Plaintiff,

12                          v.                           STIPULATION AND ORDER TO VACATE
                                                         STATUS CONFERENCE AND SET CHANGE OF
13   JOSE ARNOLD RUIZ,                                   PLEA HEARING

14                                Defendant.

15

16          The United States of America, by and through its undersigned counsel, and defendant Jose

17 Arnold Ruiz, by and through his undersigned counsel, hereby request to vacate the status conference

18 hearing currently set for November 12, 2019 at 1:00 pm. The parties hereby further request to set this

19 matter for a change of plea on December 2, 2019 at 10:00 am.

20          The parties agree that for the purpose of computing time under the Speedy Trial Act, 18 U.S.C.

21 § 3161 et seq., within which trial must commence, the time period of November 12, 2019 to December

22 2, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(1)(G), 3161(h)(7)(A), and

23 3161(h)(7)(B)(I), (ii), and (iv), because it results from a continuance granted by the Court at both

24 parties’ request on the basis of the Court’s need to consider the proposed plea agreement and a finding

25 that the ends of justice served by taking such action outweigh the best interest of the public and the

26 defendant in speedy trial.
27

28

                                                         1
30
 1    Dated: November 6, 2019                                MCGREGOR W. SCOTT
                                                             United States Attorney
 2

 3                                                    By: /s/ Laura D. Withers
                                                          LAURA D. WITHERS
 4                                                        Assistant United States Attorney
 5    Dated: November 6, 2019
 6                                                    By: /s/ Emily Deleon
                                                          EMILY DELEON
 7                                                        Attorney for Jose Arnold Ruiz
 8

 9                                                   ORDER

10          IT IS SO ORDERED that the status conference set for November 12, 2019 be vacated and this

11 case set for a change of plea hearing on December 2, 2019 at 10:00 am before District Judge Dale A.

12 Drozd. IT IS SO FOUND AND ORDERED that time is deemed excludable under 18 U.S.C.

13 §§ 3161(h)(1)(G), 3161(h)(7)(A), and 3161(h)(7)(B)(I), (ii), and (iv), because it results from a

14 continuance granted by the Court at both parties’ request on the basis of the Court’s need to consider the

15 proposed plea agreement and a finding that the ends of justice served by taking such action outweigh the

16 best interest of the public and the defendant in speedy trial.

17
     IT IS SO ORDERED.
18

19      Dated:     November 6, 2019                           /s/ Barbara   A. McAuliffe          _
                                                       UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28

                                                         2
30
